Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Yang et al.				:
Application No. 16/167,718			:		Decision on Petition under
Filing Date: October 23, 2018		:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Patent No. 10,346,216				:
Issue Date: July 9, 2019			:
Atty. Docket No. TBO-022C1/120913-5022	:


This is a decision on the petition filed July 28, 2020, which is being treated as a petition       under 37 C.F.R. §§ 1.78(c) and 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.

The following benefit claims are relevant to this decision:

       Benefit Claim      Application No.     Relationship1    Prior Application No.

(1)		16167718		CON		15351342 
(2)		15351342 		CIP 		15152459
(3)		15351342		CLM		62255859
(4)		15351342		CLM		62256559
(5)		15351342		CLM		62256645
(6)		15351342		CLM		62316340
(7)		15152459		CIP		14810302
(8)		15152459		CIP		14810284
(9)		15152459		CIP		14810327
(10)		15152459		CIP		14810357
(11)		14810302		CIP		14539973
(12)		14810284		CIP		14539973
(13)		14810327		CIP		14539973 


(15)		14539973		CIP		12492890
(16)		15152459		CLM		62159883
(17)		15152459		CLM		62255859
(18)		15152459		CLM		62256559
(19)		15152459		CLM		62256645
(20)		15152459		CLM		62316340
(21)		14810302		CLM		62077898
(22)		14810302		CLM		62077852
(23)		14810302		CLM		62077860
(24)		14810302		CLM		62159883
(25)		14810284		CLM		62077898
(26)		14810284		CLM		62077852
(27)		14810284		CLM		62077860
(28)		14810284		CLM		62159883
(29)		14810327		CLM		62077898
(30)		14810327		CLM		62077852
(31)		14810327		CLM		62077860
(32)		14810327		CLM		62159883
(33)		14810357		CLM		62077898
(34)		14810357		CLM		62077852
(35)		14810357		CLM		62077860
(36)		14810357		CLM		62159883
(37)		14539973		CLM		62077898
(38)		14539973		CLM		62077852
(39)		14539973		CLM		62077860

The current benefit claims of record consists of benefit claims (1)-(6) set forth above.  The petition seeks to add benefit claims (7)-(39).

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed for a patent must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to 
the prior filed provisional application(s) and required by 35 U.S.C. § 120 and 
37 C.F.R. § 1.78(d)(2) to the nonprovisional application(s); 
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); 
(3) 	A statement that the entire delay between the date the claims were due under 
37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claims were filed was unintentional;2 and
	(4)	A request for certificate of correction and the required fee for the request.

The petition includes the required petition fee and an acceptable statement of delay.3

The petition does not include an acceptable reference because the benefit claims being added are improper.

When a priority claim is based on a chain of applications, the priority claim must make a reference to the first (earliest) application and every intermediate application and every intermediate application must make a reference to the first (earliest) application and every application after the first application and before such intermediate application.  See Encyclopaedia Brittanica, Inc., v. Alpine Elecs. of Am., Inc., 609 F.3d 1345 (Fed. Cir. 2010).
See also MPEP § 201.06(d).  The following example illustrating the need for a proper chain of priority is set forth in MPEP § 201.11:

If an applicant desires, for example, the following benefit claim: “this application 
is a continuation of Application No. C, filed ---, which is a continuation of 
Application No. B, filed ---, which claims the benefit of provisional Application 
No. A, filed ---,” then Application No. C must have a reference to Application 
No. B and provisional Application No. A, and Application No. B must have a 
reference to provisional Application No. A.

A review of the record in this case indicates appropriate references were not made in all of the intermediate applications.  Therefore, the benefit claims being added are improper.  The Office notes petitions seeking to add benefit claims have been filed in several intermediate applications.  However, a decision dismissing each petition has been (or will shortly be) mailed by the Office.  

The petition includes a request for a certificate of correction and the fee for the request.  However, the request is not acceptable.

A request for a certificate of correction must amend the front page of the patent to reflect the desired change to the benefit information of record.  The request filed with the petition does not make any changes to the front page.  An example of language in a request changing the front page of the patent is set forth below:

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below: On the Title Page

Item [63] under Related U.S. Application Data, delete the paragraph and insert the following:

-Continuation-in-part of U.S. Application No. 10/867,004, filed June 14, 2004, now Pat No. 7,240,010 and a continuation in part of U.S. Application No. 11/743,550, filed May 2, 2007, now Pat No. 7,403,871, which is a continuation of U.S. Application No. 11/079,745, filed March 14, 2005, now Pat No. 7,231,320, which is a continuation-in-part of U.S. Application No. 10/995,692, filed November 22, 2004, now Pat No. 7,155,369.-

Item [60] under Related U.S. Application Data, delete the paragraph and insert the following:

-Provisional application No. 60/720,784, filed on Sept. 26, 2005, provisional application No. 60/699,281, filed on Jul. 14, 2005, provisional application No. 61/648,387, filed on Nov. 30, 2009.-	

In view of the prior discussion, the petition is dismissed.

A renewed petition may be filed.  The renewed should include a new proper request for a certificate of correction and should state that a grantable renewed petition in any necessary intermediate applications.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 With respect to the relationship identified for each benefit claim, CON = “continuation of”, CIP = “continuation in part of”, DIV = “divisional of”, and CLM = “claims the benefit of”.
        2 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        3 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statements required under 37 C.F.R. §§ 1.78(c) and 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.